DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant filed an initial response on 04/22/2022. With that response, a terminal disclaimer was filed, disclaiming over co-pending applications 16/928,924 and 17/529,082. For the double-patenting rejection over co-pending application 16/937,908, as well as the rejections over the prior art, Applicant argued the rejections were overcome by the amendment to independent claim 32 reciting the new limitations "providing barcode droplets from a universal barcode droplet library, where each barcode droplet includes a plurality of copies of a droplet identifying barcode; merging the barcode droplets with the sample droplets".
On 06/01/2022, Applicant filed a supplemental amendment removing that language from claim 32, and adding the new limitation “linked to an oligonucleotide barcode” (referring to the protein-specific binding reagent). Applicant argued that this limitation overcame the prior art rejections. Regarding the double patenting rejections, Applicant argued that the terminal disclaimer overcame the rejections. However, it is noted that the terminal disclaimer filed 04/22/2022 does not apply to co-pending application 16/937,908.
Upon review, regarding the Office action mailed 01/25/2022:
The double patenting rejections over co-pending applications 16/928,924 and 17/529,082 are withdrawn in view of the terminal disclaimer filed 04/22/2022.
The double patenting rejection over co-pending application 16/937,908 is maintained, reformulated to address the present claims of both the instant application and the ‘908 application, and set forth below.
The 35 USC 102b rejection over Link (WO 2007/081385) is withdrawn in view of the amendment.
The 35 USC 102e rejection over Strey (US 2011/0059556) is withdrawn in view of the amendment.
The 35 USC 102b rejection over Monforte (US 2008/0124726) is withdrawn in view of the amendment.
The 35 USC 103 rejection over Monforte in view of Li (WO 2010/127550) is withdrawn in view of the amendment. 
New rejections are set forth below as necessitated by the amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 34 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 23, 27 and 28 of copending Application No. 16/937,908 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘908 application disclose:
Regarding claim 32:
A method for protein detection,
See ‘908 claim 21: “An analysis method comprising…detecting the target analyte.”
See ‘908 claim 23: “…wherein the target analyte is a protein…”.
the method comprising:
introducing a protein-specific binding reagent
See ‘908 claim 21: “…one or more binding agents that provide an analyte identifier for a target analyte…”.
See ‘908 claim 23: “…wherein the target analyte is a protein…”.
linked to an oligonucleotide barcode
See ‘908 claim 21: “…one or more binding agents that provide an analyte identifier…”.
See ‘908 claim 27: “…wherein the one or more binding agents include a first barcoded binder that includes the analyte identifier…”. While the ‘908 claims do not use the term “linked”, the term “linked” can be broadly construed to mean that the oligonucleotide barcode is physically connected to the binding agent, or otherwise associated with the binding agent. The ‘908 claim term “barcoded binder” implies at least an association between the oligonucleotide barcode and the binding agent.
See ‘908 claim 28: “…wherein the analyte identifier comprises an oligonucleotide sequence that constitutes a unique identifier or barcode.”
to a sample comprising a population of cells;
See ‘908 claim 21: “…encapsulating cells into a plurality of droplets to create at least one droplet containing a single cell, wherein the droplet includes one or more binding agents that provide an analyte identifier…”.
encapsulating the cells in sample droplets such that each sample droplet comprises a single cell and said protein-specific binding reagent;
See ‘908 claim 21: “…encapsulating cells into a plurality of droplets to create at least one droplet containing a single cell, wherein the droplet includes one or more binding agents that provide an analyte identifier…”.
determining the presence of proteins of said cells that are bound to said protein-specific binding reagents
See ‘908 claim 21: “…binding the one or more binding agents to the target analyte; and detecting the target analyte identifier, thereby detecting the target analyte.”
The ‘908 claims do not require or disclose that each droplet comprises a single cell and protein-specific binding reagent. However, this feature would have been obvious over the disclosure that “at least one droplet containing a single cell, wherein the droplet includes one or more binding agents that provide an analyte identifier for a target analyte”. One would have been motivated to do this to increase the number of droplets in which the target analyte was detected, thereby obtaining more information from the assay (e.g. the number of target-positive cells in the sample). In addition, one can construe the claim term “sample droplets” as referring to only those droplets of the ‘908 assay which do, in fact, contain a “single cell” and “binding agent”, in which case “each sample droplet” would meet the limitation of claim 21.
Regarding claim 34, see ‘908 claim 21: “…lysing the cell within the droplet to release the target analyte…”.
Regarding claim 43, see ‘908 claim 21: “…lysing the cell within the droplet to release the target analyte…”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “…copies of the droplet-identifying barcode…”. Claim 42 depends from claim 33, which depends from claim 32. Reference to “droplet-identifying barcodes” has been removed from claim 32. As such, there is no antecedent basis for this term in claim 42.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 32 and 34-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shen (US 2003/0148335, submitted on the IDS of 07/11/2022) in view of Chiu (US 2010/0041046, submitted on the IDS of 07/11/2022) and Wang (Trends in Biotechnology 28:281-290 (June, 2010), submitted on the IDS of 07/11/2022).
Regarding claims 32 and 35, Shen disclosed (paragraph [0011]): “a) providing a plurality of reporter ligands, each said reporter ligand comprising a portion that specifically binds to a target present or suspected being present in a sample and an oligonucleotide identification (ID) tag, wherein said oligonucleotide ID tags in said reporter ligands are distinguishable from each other…b) contacting said sample with said plurality of reporter ligands provided in step a) under suitable conditions to allow binding between said targets, if present in said sample, to said plurality of reporter ligands; c) separating reporter ligands bound to said targets from unbound reporter ligands; and d) assessing the identity and/or quantity of targets in said sample by detecting and/or quantifying said oligonucleotide ID tags in said reporter ligands bound to said targets.”
Shen also disclosed (paragraph [0016]): “the target-binding portion of the reporter ligand can be an antibody”.
Shen also disclosed (paragraph [0019]): “The oligonucleotide ID tags in the plurality of reporter ligands can be identified from each other based on any suitable property other than the length of the oligonucleotide ID tags. For example, the oligonucleotide ID tags in the plurality of reporter ligands can be identified from each other based on a difference in their nucleotide sequences…”.
Shen also disclosed (paragraph [0017]): “the targets can be proteins”.
In Example 2 (paragraphs [0253]-[0270]), Shen applied the method to a population of cells (i.e. MCF-7 cells and MDA-MB-231 cells).
These teachings fairly suggest introducing a protein-specific binding reagent linked to an oligonucleotide barcode to a sample comprising a population of cells and determining the presence of proteins of said cells that are bound to said protein-specific binding reagents as recited in claim 32, as well as wherein said protein-specific binding reagent is selected from an antibody as recited in claim 35.
Regarding claim 34, Shen disclosed an example (Example 2, paragraphs [0253]-[0270]) in which antibody fragments (Fab) conjugated to oligonucleotides were used to detect p53, EGFR, erbB2 and erbB3 in cells. Shen disclosed lysing the cells in this example. 
Regarding claim 36, Shen disclosed a technique in Fig. 2, in which the barcoded binding agents were coupled to beads. The coupling is indirect, being mediated by the target molecule to which the barcoded binding agent was bound.
Regarding claim 37, Shen disclosed (paragraph [0151]): “In order to detect the oligonucleotide ID tags that attach to reporter ligands that bind to targets, oligonucleotide ID tags can be released from the complexes…In the case where double stranded oligonucleotide ID tags are conjugated with reporter ligand, increasing temperature can release the one strand of oligonucleotide ID tag that is not covalently bound with reporter-ligand. In addition, double stranded oligonucleotide ID tags can be released from complexes by endonuclease cleavage if a restrictive site is designed in the oligonucleotide ID tag for that purpose.”
Regarding claim 38, Shen disclosed (paragraph [0017]): “Other exemplary targets include…cell surface proteins…”.
Regarding claim 40, Shen disclosed (paragraph [0168]): “An oligonucleotide ID tag can also be designed to include one unique identifier nucleotide sequence flanked by two universal primer-annealing regions.”
Regarding claim 41, Shen disclosed (paragraph [0011]): “…d) assessing the identity and/or quantity of targets in said sample…”.
Shen did not disclose encapsulating the cells in sample droplets such that each sample droplet comprises a single cell and said protein-specific binding reagent as recited in claim 32.
Chiu disclosed methods and devices for partitioning a sample into discrete volumes (Abstract, Fig. 1, e.g.). Chiu also disclosed this could be used for “single cell reactions or assays” (Abstract, paragraphs [0010], [0254]) and “single cell proteomic and "omic" studies” (paragraph [0254]). Note that Chiu disclosed a means for extracting the contents of a single sample partition from the device for subsequent analysis (Fig. 32, paragraph [0076]). The discrete volumes of Chen can be considered “droplets”; see Chen paragraph [0016]: “A small sample plug moving through the channel continues to fill each subsequent chamber and form droplets until the plug is gone.” In addition, with regard to claim 39, Chen’s device can be considered a “microfluidic chip”.
Wang underscored the importance of single cell analysis (first page, left column, first paragraph following the abstract, citations omitted): “Stochastic gene and protein expression at the single cell level has been clearly demonstrated in different systems using a variety of techniques. Therefore, analyzing cell ensembles individually with high spatiotemporal resolutions will lead to a more accurate representation of cell-to-cell variations instead of the stochastic average masked by bulk measurements.” See also first sentence of next paragraph: “To understand fully the cellular specificity and complexity of tissue microenvironments under physiological conditions, it is necessary to measure molecular signatures with single cell resolution.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Shen by partitioning a sample as disclosed by Chiu to obtain single-cell-containing partitions, so as to assay the targets of single cells. One would have been motivated to do this based on Wang’s teachings on the importance of single-cell analysis. Regarding claim 43, it would have been obvious, in modifying Shen’s method to be carried out using the device of Chiu, to carry out lysis within the droplets (i.e. the discrete volumes), since lysing the cells before encapsulating them in the droplets would have defeated the purpose of “single cell analysis”. Once lysed, the contents of multiple cells would have mixed together, and therefore ascribing a particular target molecule to a particular cell would not have been possible.

Conclusion
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637